UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7126


UNITED STATES OF AMERICA,

                  Plaintiff- Appellee,

             v.

DENNIS ALLEN BREWER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis III, Senior
District Judge. (1:91-cr-00342-TSE-1)


Submitted:    October 21, 2008              Decided:   October 29, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Allen Brewer, Appellant Pro Se.     Beth Nicole Gibson,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennis        Allen     Brewer    seeks    to     appeal      the     district

court’s     order         reducing     his       sentence         from    360        months’

imprisonment      to      324     months’    imprisonment         under     18    U.S.C.A.

§ 3582    (West     2000      &   Supp.     2008).      In    criminal         cases,     the

defendant must file the notice of appeal within ten days after

the entry of judgment.              Fed. R. App. P. 4(b)(1)(A); see United

States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding

that § 3582 proceeding is criminal in nature and ten-day appeal

period applies).           With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                               Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

            The     district       court     entered    its   order       on     April    25,

2008.     The notice of appeal was filed on June 19, 2008.                           Because

Brewer failed to file a timely notice of appeal or to obtain an

extension    of     the    appeal     period,     we   dismiss      the     appeal.        We

dispense     with      oral       argument    because       the     facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                             2